 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JAMES ANTHONY SMITH,                                No. 2:15-cv-2534-TLN-EFB P
11                        Plaintiff,
12            v.                                          ORDER
13    SISKIYOU COUNTY JAIL, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. He has again requested the appointment of counsel.

18          As plaintiff was previously informed, see ECF No. 39, district courts lack authority to

19   require counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States

20   Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an

21   attorney to voluntarily to represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v.

22   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th

23   Cir. 1990). When determining whether “exceptional circumstances” exist, the court must

24   consider the likelihood of success on the merits as well as the ability of the plaintiff to articulate

25   his claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560

26   F.3d 965, 970 (9th Cir. 2009). Having considered those factors, the court finds there are no

27   exceptional circumstances in this case. The court will, however, grant plaintiff an extension of

28   time to file a response to defendant Miller’s pending motion to dismiss.
 1           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of
 2   counsel (ECF No. 46) is denied. The court sua sponte grants plaintiff an extension of time to file
 3   his opposition or statement of no opposition to defendant Miller’s March 11, 2020 motion to
 4   dismiss. Plaintiff shall file his response to the motion to dismiss within thirty days from the date
 5   this order is served.
 6   DATED: March 24, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
